Case 2:20-cv-11273-MCS-RAO Document 29 Filed 03/17/21 Page 1 of 6 Page ID #:187
Case 2:20-cv-11273-MCS-RAO Document 29 Filed 03/17/21 Page 2 of 6 Page ID #:188




  I.     BACKGROUND

          Johnson, through his media and entertainment company Hollywood
  Unlocked, develops original programming content for his talk radio–format show,
  Hollywood Unlocked with Jason Lee Uncensored. (Compl. ¶¶ 15–23, ECF No. 1.)
  In May 2019, Plaintiffs broadcast an interview with recording artist K. Michelle on
  the show, during which K. Michelle discussed her personal thoughts on sexual
  assault allegations against R. Kelly. (Id. ¶¶ 24–27.) Without Plaintiffs’ authorization,
  Defendants used an excerpt from the interview in the documentary Surviving R.
  Kelly, Part II: The Reckoning, which first aired in January 2020. (Id. ¶¶ 28–32.)
  Defendants refused to remove the interview from the documentary or pay Plaintiffs
  for its inclusion. (Id. ¶¶ 34–35.)

        Plaintiffs bring three claims: (1) copyright infringement in violation of the
  Copyright Act, 17 U.S.C. § 101 et seq., (2) violation of the statutory right of
  publicity, Cal. Civ. Code § 3344; and (3) violation of the common-law right of
  publicity. (Id. ¶¶ 45–61.)

  II.    MOTION TO DISMISS

         A.      Legal Standard

         Federal Rule of Civil Procedure 12(b)(6) allows an attack on the pleadings for
  “failure to state a claim upon which relief can be granted.” “To survive a motion to
  dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state
  a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
  (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has
  facial plausibility when the plaintiff pleads factual content that allows the court to
  draw the reasonable inference that the defendant is liable for the misconduct
  alleged.” Iqbal, 556 U.S. at 678.

         The determination of whether a complaint satisfies the plausibility standard is
  a “context-specific task that requires the reviewing court to draw on its judicial
  experience and common sense.” Id. at 679. Generally, a court must accept the factual
  allegations in the pleadings as true and view them in the light most favorable to the
  plaintiff. Park v. Thompson, 851 F.3d 910, 918 (9th Cir. 2017); Lee v. City of Los
  Angeles, 250 F.3d 668, 679 (9th Cir. 2001). But a court is “not bound to accept as
  true a legal conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678
  (quoting Twombly, 550 U.S. at 555).

   Page 2 of 6                    CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
Case 2:20-cv-11273-MCS-RAO Document 29 Filed 03/17/21 Page 3 of 6 Page ID #:189




         B.      Discussion

         Defendants argue that Plaintiffs’ copyright infringement claim fails as a matter
  of law under the fair use doctrine. (MTD 6–12.) Because the affirmative defense of
  fair use presents a mixed question of law and fact, courts typically reserve it for
  summary judgment. In rare circumstances, courts may resolve the issue on a motion
  to dismiss if the factual allegations, taken as true, support a finding of fair use.
  Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 530 (9th Cir. 2008); Browne v.
  McCain, 612 F. Supp. 2d 1125, 1130 (C.D. Cal. 2009).

         Resolving the fair use question on the pleadings would be inappropriate here.
  Accepting Plaintiffs’ allegations in the light most favorable to them, the Complaint
  on its face does not present a fair use issue. (E.g., Compl. ¶¶ 29–33 (alleging facts
  supporting the conclusion that Defendants “used Plaintiff’s Interview for its original
  purpose, and not a fair use”).) Accepting Defendants’ argument would require the
  Court to look beyond the Complaint and resolve disputed questions of fact. (E.g.,
  MTD 7–8 (requesting that the Court evaluate the interview excerpt in their
  documentary and conclude Defendants’ use was transformative).) A Rule 12(b)(6)
  motion is not the proper vehicle for Defendants’ argument. See U.S. Commodity
  Futures Trading Comm’n v. Monex Credit Co., 931 F.3d 966, 973 (9th Cir. 2019)
  (“[D]ismissal based on an affirmative defense is permitted when the complaint
  establishes the defense.”); e.g., Free Speech Sys., LLC v. Menzel, 390 F. Supp. 3d
  1162, 1174 (N.D. Cal. 2019) (declining to decide fair use defense to copyright claim
  on motion to dismiss); Browne, 612 F. Supp. 2d at 1130–31 (same); Four Navy Seals
  v. Associated Press, 413 F. Supp. 2d 1136, 1148 (S.D. Cal. 2005) (same).

         The Court denies the motion without prejudice to Defendants’ assertion of fair
  use as an affirmative defense in this action.

  III.   ANTI-SLAPP MOTION TO STRIKE

         A.      Legal Standard

         California Code of Civil Procedure section 425.16 permits a special motion to
  strike a strategic lawsuit against public participation (“SLAPP”). Such a motion
  allows courts to dismiss at an early stage of litigation unmeritorious litigation that
  challenges various kinds of protected speech. See Cal. Civ. Proc. Code
  § 425.16(b)(1); Kashian v. Harriman, 98 Cal. App. 4th 892, 905 (2002). The anti-



   Page 3 of 6                    CIVIL MINUTES – GENERAL      Initials of Deputy Clerk SMO
Case 2:20-cv-11273-MCS-RAO Document 29 Filed 03/17/21 Page 4 of 6 Page ID #:190




  SLAPP statute is given full effect in federal court. See United States ex rel. Newsham
  v. Lockheed Missiles & Space Co., Inc., 190 F.3d 963, 973 (9th Cir. 1999).

          Anti-SLAPP motions are subject to a two-step analysis with shifting burdens.
  First, the movant must make a threshold showing that the challenged claim arises
  from an “act in furtherance of [the movant’s] right of petition or free speech” within
  the meaning of California Civil Procedure Code section 425.16(e). See Sarver v.
  Chartier, 813 F.3d 891, 901 (9th Cir. 2016) (internal quotation marks omitted). If
  the movant satisfies this threshold showing, the burden shifts to the claimant to
  establish a reasonable probability of prevailing by demonstrating that the challenged
  claim is “both legally sufficient and supported by a sufficient prima facie showing
  of facts to sustain a favorable judgment if the evidence submitted by the plaintiff is
  credited.” Id. (internal quotation marks omitted).

        B.      Discussion

         Plaintiffs do not dispute that their right-of-publicity claims arise from
  Defendants’ protected speech. (See Opp’n 13–15.) The Court focuses on the second
  step of the anti-SLAPP analysis.

         Defendants argue that the First Amendment bars Plaintiffs’ claims. (MTS 7–
  9.) Plaintiffs do not substantively respond to this argument; instead, they cursorily
  state that they do not seek “to curtail Defendants’ First Amendment rights” by
  enjoining publication of Defendants’ documentary. (Opp’n 13–14.) Because
  Plaintiffs fail to address Defendants’ First Amendment arguments, the Court deems
  them conceded. See, e.g., John-Charles v. California, 646 F.3d 1243, 1247 n.4 (9th
  Cir. 2011) (deeming issue waived where party “failed to develop any argument”);
  City of Arcadia v. EPA, 265 F. Supp. 2d 1142, 1154 n.16 (N.D. Cal. 2003) (“[T]he
  implication of this lack of response is that any opposition to this argument is
  waived.”). Nonetheless, because Defendants bear the burden on this motion to show
  the First Amendment prevents Plaintiffs from prosecuting their claims, the Court
  examines the merits. See Davis v. Elec. Arts Inc., 775 F.3d 1172, 1177 (9th Cir. 2015)
  (“Although the anti-SLAPP statute places on the plaintiff the burden of
  substantiating its claims, a defendant that advances an affirmative defense to such
  claims properly bears the burden of proof on the defense.” (internal quotation marks
  omitted)).

        The First Amendment “safeguards the storytellers and artists who take the raw
  materials of life—including the stories of real individuals, ordinary or

  Page 4 of 6                    CIVIL MINUTES – GENERAL      Initials of Deputy Clerk SMO
Case 2:20-cv-11273-MCS-RAO Document 29 Filed 03/17/21 Page 5 of 6 Page ID #:191




  extraordinary—and transform them into art, be it articles, books, movies, or plays.”
  Sarver, 813 F.3d at 905. The First Amendment precludes right-of-publicity claims
  concerning “expressive works, whether factual or fictional,” Daly v. Viacom, Inc.,
  238 F. Supp. 2d 1118, 1123 (N.D. Cal. 2002) (quoting Guglielmi v. Spelling-
  Goldberg Prods., 25 Cal. 3d 860, 871–72 (1979)), or related to the publication of
  matters in the public interest, Davis, 775 F.3d at 1178–79.

          The Court finds Brown v. Showtime Networks, Inc., 394 F. Supp. 3d 418
  (S.D.N.Y. 2019), factually analogous and persuasive. There, producers used footage
  of musician Bobby Brown in their documentary film about Whitney Houston,
  Whitney: Can I Be Me, without Brown’s permission. Id. at 427–28. Brown brought
  right-of-publicity claims against the producers under California common law and
  Civil Code section 3344. Id. at 428–29. The district court granted a motion to dismiss
  on the basis that the First Amendment precluded these claims. Id. at 437–40. The
  court reasoned that “films and television programs based on true events,” like the
  documentary at issue, “are constitutionally protected expressive works.” Id. at 438
  (citing Sarver, 813 F.3d at 905, Guglielmi, 25 Cal. 3d at 872, and De Havilland v.
  FX Networks, LLC, 21 Cal. App. 5th 845, 850 (2018)). Given its subject matter, “the
  life story of a world-famous musician who had a lasting impact on popular culture,”
  the documentary also was protected as a matter of public interest. Id.

         Like in Brown, Plaintiffs here seek to maintain claims concerning the
  publication of an expressive work discussing matters in the public interest. Plaintiffs
  allege Defendants violated their right of publicity by using Johnson’s image from
  the Hollywood Unlocked interview with K. Michelle in a documentary television
  program discussing sexual misconduct allegations against R. Kelly. (See Compl.
  ¶¶ 28, 32, 54, 59.) As Plaintiffs allege, the subject of the documentary is “highly
  sensitive and provocative.” (Id. ¶ 32.) Indeed, Plaintiffs admit their own interview
  with K. Michelle on the topic “received significant attention.” (Id. ¶¶ 24, 27.) Given
  the expressive nature and the subject matter of Defendants’ documentary, Plaintiffs’
  right-of-publicity claims must be stricken. See Sarver, 813 F.3d at 906 (affirming
  grant of anti-SLAPP motion because “applying California’s right of publicity in this
  case would violate the First Amendment”).

        Because the First Amendment defense is dispositive of Plaintiffs’ right-of-
  publicity claims, the Court does not address the other grounds upon which
  Defendants’ anti-SLAPP motion rests. The Court grants the motion to strike and
  dismisses the right-of-publicity claims without leave to amend.



  Page 5 of 6                    CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
Case 2:20-cv-11273-MCS-RAO Document 29 Filed 03/17/21 Page 6 of 6 Page ID #:192




  IV.   CONCLUSION

        The motion to dismiss is denied, and the motion to strike is granted. The Court
  dismisses Plaintiffs’ second and third claims for violation of the right of publicity
  without leave to amend. Defendants shall file a request for fees and costs under
  California Code of Civil Procedure section 425.16(c)(1) within 14 days.

  IT IS SO ORDERED.




  Page 6 of 6                   CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
